Citation Nr: 1630606	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right ankle fracture residuals. 

2.  Entitlement to a disability rating in excess of 10 percent for right first toe fracture residuals. 

3.  Entitlement to a disability rating in excess of 10 percent for right knee fracture residuals. 

4.  Entitlement to Special Monthly Compensation (SMC), to include loss of use of the right foot.


REPRESENTATION

Appellant represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from July 1959 to July 1961, with additional subsequent service in the Army Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the RO in St. Petersburg, Florida.

In March 2016, the Veteran presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

Although the issue of SMC entitlement was not specifically raised by the Veteran or developed by the RO, such claims are considered components of any disability rating claim, and must be addressed where, as here, the evidence demonstrates entitlement.  Akles v. Derwinski, 1 Vet. App. 118 (1991) (no requirement that veteran must specify with precision statutory provisions or corresponding regulations under which he is seeking benefits).

The Board has considered whether a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is a component of the rating claims in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  In this case, the Veteran has not asserted that his service-connected disabilities render him unemployable; an October 2010 examination report indicates that he retired in 2001 due to age eligibility and duration of employment; and, an April 2016 examination report indicates that the Veteran would be employable in a sedentary occupation.  As the evidence does not indicate unemployability due to service-connected disabilities, the Board finds that the appeal does not include the issue of TDIU entitlement.  

The issue of entitlement to a disability rating in excess of 10 percent for right knee arthritis with limited motion and the issue of entitlement to SMC, to include loss of use of the right foot, are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's service-connected right ankle disability has been manifested by painful motion which is not productive of ankylosis in any degree.  

2.  In light of the 30 percent rating assigned for the right ankle, the assignment of a rating in excess of 10 percent for the right first toe would exceed the amputation value for the right lower extremity at a point below the knee.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for a right ankle disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

2.  The claim of entitlement to a disability rating higher than 10 percent for the right first toe disability lacks legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.68, 4.71a, Diagnostic Code 5283 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Right Ankle

In an August 2005 rating decision, the RO granted service connection for residuals of a right ankle fracture and assigned an initial rating of 30 percent under Diagnostic Code 5270, effective October 29, 2004.  The current appeal arises from a claim for an increased rating received at the RO on March 1, 2010.  

Under Diagnostic Code 5270, a 30 percent rating requires ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  Diagnostic Code 5270 is the only code pertinent to the ankle (Diagnostic Codes 5270-5274) which permits a rating of 30 percent or higher.  In order to obtain a rating of 40 percent, which is the maximum rating for an ankle, the evidence would have to substantiate ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with an abduction, adduction, inversion, or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Ankylosis is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  

The report of a VA examination in September 2010 reveals positive findings for deformity, giving way, instability, pain, stiffness, and weakness, and negative findings for incoordination, decreased speed of joint motion, or other symptoms.  There were no episodes of dislocation or subluxation.  There were no episodes of locking.  There was no effusion and no flare ups of joint disease.  The Veteran was noted to be able to stand more than one, but less than three, hours, and to be able to walk 1/4 mile.  Examination was positive for crepitus, edema, effusion, tenderness, and guarding of movement.  

Examination was negative for ankle instability or tendon abnormality.  Range of motion testing revealed dorsiflexion from 0 to 10 degrees with pain from 5 to 10 degrees.  Plantar flexion was from 0 to 30 degrees with pain from 20 to 30 degrees.  There was no additional limitation after repetition.  There was no ankylosis in any degree.  There was a severe effect on sports, a moderate effect on chores, exercise, and driving, a mild effect on shopping, recreation, traveling, bathing, dressing, and no effect on feeding, toileting, or grooming.  X-rays revealed old healed fractures of the distal tibia and fibula, no acute abnormality in the right ankle, and mild osteoarthritis in the ankle.

The Veteran testified that the ankle does not have the movement it used to have.  It hurts all the time.  He also stated that he had fallen down a few times because of that; however, he also attributed falling primarily to the right first toe, and to a combination of right lower extremity disabilities.  He testified that the ankle is not actually frozen, but when he gets up in the morning, it does not move the way it should, and he has to walk and work it a little bit for it to start to move where he can be comfortable with it, although it will still be painful.  

After a review of all of the evidence, the Board finds that that the evidence in favor of a 40 percent rating has not attained relative equipoise with the evidence against such a rating.  

The Board observes that the maximum rating contemplated in the rating schedule for limited motion of the ankle joint is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ratings in excess of 20 percent require some degree of ankylosis.  

Here, there is no suggestion in any of the clinical findings that there is a fixation or bony union of the right ankle and the demonstrated range of motion of the joint is probative evidence against any such finding.  Even in the mornings when the Veteran has described the most limited motion, the joint still apparently has some range of motion and his condition is not the equivalent of complete fixation of the joint.  

Thus, the 30 percent rating assigned by the RO already requires symptomatology which is not present in the Veteran's case.  In light of the Veteran's testimony that the joint is not actually frozen, there would appear to be no dispute that the criteria for a 40 percent rating are not met.  

While the Veteran clearly believes he is entitled to a higher rating, he has not explained in terms of the rating schedule and criteria, how his symptomatology warrants a higher rating, and a preponderance of the evidence indicates that it does not.  Painful motion and stiffened motion, as described by the Veteran, are certainly components of any ankle disability.  However, while pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.59 have been considered.  However, they establish only that the Veteran is entitled to a minimum compensable evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Such is already assigned.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  

In sum, the Veteran's service-connected right ankle disability is manifested by painful motion which is not productive of ankylosis in any degree.  Such symptomatology is entirely contemplated by the 30 percent disability rating assigned.  Therefore, the Board concludes that the criteria for a higher rating are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right First Toe

In an August 2005 rating decision, the RO granted service connection for a right first toe disability and assigned an initial rating of 10 percent under Diagnostic Code 5283, effective October 29, 2004.  The current appeal arises from a claim for an increased rating received at the RO on March 1, 2010.  

As discussed above, the Veteran is receiving a 30 percent disability rating for his right ankle disability.  Under VA law, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  

The specific example provided under that section is that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation, diagnostic code 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  This example is directly pertinent to this appeal.

If the Board were to assign the next higher 20 percent rating for the right first toe, the resulting rating, when combined with the 30 percent rating for the right ankle disability under the Combined Ratings Table, would be 44 percent.  38 C.F.R. § 4.25.  Thus, any rating in excess of 10 percent for the right first toe would exceed the amputation value of 40 percent for disabilities below the knee.  

Accordingly, a disability rating in excess of 10 percent is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected right ankle and first toe disabilities are manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle and feet provide disability ratings on the basis of limited motion and ankylosis of the ankle, and overall impairment of the foot.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's ankle and toe/foot disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran has described collective and combined effects of his service-connected disabilities.  At the Board hearing, he stated the toe, in conjunction with the ankle and the right knee, cause him to fall.  However, the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for the ankle or foot inadequate.  His description of collective and combined effects of service-connected disabilities would appear to be contemplated in the rating schedule as a combination of pain, weakness, and/or incoordination, which are specifically contemplated in all musculoskeletal ratings.  

Therefore, consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The Veteran was afforded additional time to submit any pertinent records from MacDill Air Force Base.  He agreed to this responsibility.  He has not subsequently submitted any records, requested additional time, or requested VA assistance.  The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.

The RO has also obtained a thorough medical examination regarding each claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

While the Veteran testified that his disabilities have worsened and he requested new examinations, he was provided 30 days to submit evidence of worsening and he has not done so.  His descriptions of worsening are simply that the conditions are worse than VA has rated him for.  This description does not imply any inadequacy in the evidence of record to describe the severity of his service-connected disabilities.  It merely implies that he disagrees with the ratings assigned.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

A disability rating in excess of 30 percent for right ankle fracture residuals is denied. 

A disability rating in excess of 10 percent for right first toe fracture residuals is denied. 


REMAND

The RO has recently (April 12, 2016) obtained an additional comprehensive VA examination of the right knee.  However, the most recent adjudication of that issue by the RO is the August 2012 Statement of the Case.  

Under 38 C.F.R. § 19.31, VA law requires that the RO furnish a Supplemental Statement of the Case when additional pertinent evidence is received.  This ensures due process by providing an appeal of any determination made with respect to that evidence.  

The Veteran was notified of the additional evidence and was offered a chance to waive his right to have the evidence considered by the RO.  In an evidence response form received in June 2016, the Veteran declined to waive this right and requested the claim to be remanded to the RO for consideration of the additional evidence.  

The Veteran is currently assigned a combined rating of 40 percent for his right ankle and great toe disabilities.  As SMC based on loss of use of the foot can be established presumptively based on the degree of disability assigned for knee disability of the same lower extremity (38 C.F.R. §§ 3.350(a)(2)(i)(a); 4.63(a)), the issue of SMC entitlement, to include for loss of use of the foot, is inextricably intertwined with the knee rating claim.  

Accordingly, those claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

Readjudicate the remanded claims in light of any additional evidence obtained, and in light of the April 2016 VA knee and lower leg examination report.  

If either benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and an appropriate time period for response.  

The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


